Title: To George Washington from Colonel David Forman, 28 June 1778
From: Forman, David
To: Washington, George


                    
                        Sir
                        [Near Monmouth, N.J., 28 June 1778]Sunday Morning ¼ past Six O Clock
                    
                    I am directed by Genl Lee to Inform your Excely That The Enemy’s Front have advanced One and a half Miles On The road leading to Middle Town and South Amboy.
                    When The Express Come off They ware at The fork of the ⟨rode⟩ one leading towards Middle Town The Other to South Amboy.
                    I have no doubt of Middle Town being Their distination, as Amboy would Expose There Left flank to your Excelys Army. I have The Honr to be Your Excelys obdt Servt
                    
                        David Forman
                    
                